Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 05/16/2022 is acknowledged.  In view of applicant’s argument, the restriction is withdrawn and claims 1-14 will be examine on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaditz e al. (US 2017/0007148, hereinafter Kaditz).

With respect to claim 1, 12, 14 Kaditz discloses a method, apparatus and computer readiable medium (CRM) for determining an examination duration tolerable by a patient in and/or on a diagnostic examination device, (see for example para. 0009, “The combination of long scan times and the confining environment of the magnet bore can degrade the user experience during MRI. Indeed, some patients feel profoundly claustrophobic in MR scanners. In addition, long scan times reduce throughput, thereby increasing the cost of performing MM”. said method comprising:
initiating an observation phase in which the patient is observed (see para. 0060, 0147, para. 0060 set forth “[0060] As noted previously, during the measurements the system may perform a registration scan, which may include a fast morphological scan to register, segment, and model a body in 3D space, and to help calibrate noise-cancelation techniques, such as those based on motion of the individual. For example, the system may include optical and thermal sensors, as well as pulse monitoring, to measure motion of the individual associated with their heartbeat and respiration.;
ascertaining at least one measurement parameter relating to the patient during the observation phase (see para. 0060, 0147, multiple measurements, heart beat, respiration ,motion,);
in a computer, using the at least one determined measurement parameter as an input to an estimation algorithm (see parameters entered into the MRI model are entered into the 0119, 0132, 0133, 0140, 0141, see para. 0251 “In particular, the previous invariant MR signature may include or may specify parameters in an MR model that can be used, in conjunction with the characteristics of an MR scanner and/or the scanning instructions, to generate the estimated MR signals. Subsequently, the estimated MR signals can be used as a target to compare with the MR signals in the current scan. This may allow rapid identification of areas or regions with unexpected changes, which may allow identification of the parts or regions of the individual that may require more detailed scans of detected anomalies and/or measurement of different parameters (i.e., which may allow a scan plan to be dynamically updated). This capability may allow more efficient (i.e., faster) and more accurate scans of the individual, such as by allowing: different scanning instructions, different MR techniques, and/or different voxels sizes to be used in different portions or regions of the individual (e.g., larger voxels sizes in less interesting regions and smaller voxel sizes in regions that require more detailed scans).;
executing said estimation algorithm in said computer in order to produce an estimated examination duration that is tolerable by the patient, as an output of the estimation algorithm; terminating the observation phase of the patient at a time after said output is produced.
 (see para. 0038, “Consequently, the measurement technique may reduce the time and, thus, may increase the throughput associated with MR scans, such as in MRI and/or another MR technique. Moreover, the reduction in the scan time may improve the user experience by reducing the amount of time people spend in the confining environment of a magnet bore in an MR scanner. In addition, the use of a quantitative baseline may facilitate quantitative analysis of the MR scans and may improve the accuracy of the MR scans, which may reduce medical errors, thereby improving the health and well-being of people.” See para. 0172 “In addition, computer system 114 may provide information 638 about the MR scan(s) to a third party (such as a radiologist), such as to a computer 640 associated with the third party. Subsequently, computer 640 may provide feedback 642 from the third party that is used to update the current scan plan, a future scan plan, a recommended future scan time, one or more templates” See para. 0174, 0008) and

With respect to claim 2, Kaditz further discloses comprising setting or adjusting examination parameters of the diagnostic examination device based on the estimate examination duration that is tolerable by the patient (see para. 0201, see risk factors, 0251, 0039, 0172, 0174).

With respect to claim 3, Kaditz further discloses wherein the estimation algorithm comprises an artificial neural network (see Fig. 1, 126, see para. 0226) .

With respect to claim 4, Kaditz further discloses comprising training the estimation algorithm during a learning phase with a number of data sets associated with that patient, before executing said estimation algorithm to produce said estimated examination duration (see para. 0226).

With respect to claim 5, Kaditz further discloses comprising training the algorithm using data sets that associate at least one measurement parameter of the patient with a respective examination duration that is tolerable by the patient (see para. 0226, 0039, 0172, 0174, 0201, 0251).

With respect to claim 6, Kaditz further discloses comprising continuing the observation phase of the patient beyond a beginning of said examination of the patient in and/or on the examination device (See Fig. 5, step 516, para. 201, 0252).

With respect to claim 7, Kaditz further discloses comprising adjusting the examination duration at least once during said examination of the patient (See Fig. 5, step 516, para. 201, 0252).

With respect to claim 8, Kaditz further discloses comprising training the estimation algorithm during a learning phase with a number of data sets associated with that patient, before executing said estimation algorithm to produce said estimated examination duration, and after completion or discontinuation of an actual examination of the patient in and/or on said diagnostic examination device, using the examination duration of said actual examination as another of said data sets for said training of said estimation algorithm (see para. 0226, 0039, 0172, 0174, 0201, 0251, see throughout the specification that the patient history which includes acquire data is input in the training of the MR scanning plan) .

With respect to claim 9, Kaditz further discloses comprising ascertaining said at least one measurement parameter using at least one sensor of the examination device (see para. 0060, 0185, 0186).

With respect to claim 10, Kaditz further discloses comprising ascertaining said at least one measurement parameter using at least one sensor attached to the patient (see 0060, 0185, 0186).

With respect to claim 11, Kaditz further discloses ascertaining said at least one measurement parameter from the group consisting of a heart rate of the patient, a respiratory rate of the patient, a respiratory rhythm of the patient, a movement pattern of the patient and a behavioral pattern of the patient (see para. 0060, 0185, 0186).

With respect to claim 13, Kaditz further discloses wherein said computer is configured to operate said diagnostic examination device, said control computer 5 being configured to set or adjust examination parameters of the examination device, for conducting said examination of the patient, based on the estimated examination duration produced as said output of said estimation algorithm (see para. 0060, 0186, 0225, 0201, see figs. 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793